Citation Nr: 0730651	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-36 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
North Little Rock, Arkansas, that denied the veteran's claim 
of entitlement to service connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for tinnitus which he 
attributes to in-service acoustic trauma.  The veteran 
reported in January 2005 that he has had ringing in his ears 
ever since active service.

In the March 2004 rating decision, the RO granted service 
connection for hearing loss with an evaluation of ten percent 
effective July 2003.

In March and December 2004 the veteran was afforded VA 
examinations to determine whether it is at least as likely as 
not that his tinnitus was related to his military service.  
The veteran reported at the March 2004 VA examination that 
the onset of symptoms occurred ten years prior to the 
examination, twenty years after service.  However, at the 
December 2004 VA examination, the veteran reported that the 
onset of symptoms occurred twenty years prior to the 
examination, ten years after service.  At each examination, 
the examiner relied solely upon the veteran's subjective 
statements of the onset of symptoms and opined that it is 
"less likely than not that his reported tinnitus is related 
to his military service."  Neither examiner considered 
whether the veteran's tinnitus was directly related to the 
reported acoustic trauma in-service or secondary to the 
service-connected hearing loss.

As the information provided in the March and December 2004 
examination reports is insufficient, the Board finds that the 
veteran must be afforded another medical examination.  See 
Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
tinnitus found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should comment on the 
veteran's report of in-service acoustic 
trauma and of the onset and continuity of 
his tinnitus since service, and opine as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran's tinnitus is related to 
or had its onset during service, and 
particularly, to his report of in-service 
acoustic trauma.  If not, the examiner 
should opine as to whether it is at least 
as likely as not that the tinnitus is 
secondary to or aggravated by the 
service-connected bilateral hearing loss.  
The rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, the AMC should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the AMC 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





